Citation Nr: 9902663	
Decision Date: 01/29/99    Archive Date: 02/04/99

DOCKET NO.  97-19 700	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for bilateral hearing loss 
and tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The veteran and his spouse


ATTORNEY FOR THE BOARD

P. A. Kultgen, Associate Counsel


INTRODUCTION

The veteran had active service with the United States Navy 
from May 1951 to May 1955.

This matter is before the Board of Veterans Appeals (Board) 
on appeal of a December 1996 rating decision from the Los 
Angeles, California, Department of Veterans Affairs (VA) 
Regional Office (RO), which denied service connection for 
bilateral hearing loss and tinnitus.


REMAND

At his October 1997 hearing, the veteran testified that a 
physician had told him that his current hearing loss and 
tinnitus was directly related to his exposure to loud noises 
on the flight line while in the military.  Transcript, p. 6

Under 38 U.S.C.A. § 5103(a) (West 1991), if a claimant's 
application for benefits under the laws administered by the 
Secretary is incomplete, the Secretary shall notify the 
claimant of the evidence necessary to complete the 
application.  Under the circumstances of Robinette v. Brown, 
8 Vet. App. 69 (1995), the United States Court of Veterans 
Appeals (Court) found that where a veteran had made a 
statement regarding what he had been told by a treating 
physician, his application for service-connected disability 
compensation was incomplete under 5103(a).  Upon receipt of 
the hearsay statement from the veteran, the Secretary had an 
obligation under 5103(a) to advise him that the physician's 
statement was needed to "complete" his application.  

The veteran was not notified of the evidence necessary to 
complete his application, in particular, statements from the 
medical treatment provider(s) referenced in his hearing 
testimony.


In order to ensure that VA has met its duty under 5103(a), 
the case is remanded to the RO for the following development:

1. The RO should advise the veteran that, in 
order to complete his application, he 
should submit statements from any 
physicians who told him that his hearing 
loss and tinnitus were related to noise 
exposure or any incident of service.  The 
physicians' statements should comment on 
the onset and etiology of the veteran's 
hearing loss and tinnitus and should 
include an explanation of the rationale 
for the opinions offered.

2. After the development above has been 
completed to the extent possible, the RO 
should proceed with any further 
development of the medical record that it 
deems necessary.

3. When this development is completed to the 
extent possible, the claims should be 
readjudicated by the RO.  If the benefits 
sought on appeal are not granted, the 
veteran should be given a supplemental 
statement of the case with regard to the 
additional development and afforded the 
opportunity to respond. 

The case should then be returned to the Board of Veterans' 
Appeals (Board) for further appellate consideration, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  No action is required of the veteran 
until he receives further notice.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBAs ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1997).



- 2 -
